DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 4/16/2021, are pending and are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boon US Pat. No. 6,209,531 in view of Lee US Pat. No. 6,968,835.
In Reference to Claim 1
Boon teaches:
A cable or wire installation tool (line placing device 40, Fig. 1-6) comprising: 
a support frame (main body 42/59) comprised of a handle (46), a canister (64) and an elastic member connected to the handle (48 via supports 44); 
a spool of line disposed within an interior of the canister (line 32 is spooled within cannister 64 and fed out of outlet 62); 
a dart attached to a distal end of the spool of line (traveler 10, Fig. 1, 120, Fig. 4, 150, Fig. 5-6). 
Boon fails to teach:
A light guide.
Further, Lee teaches:
A similar projectile launching device comprising a frame (10/12) having a handle (22) and an arm support (38) and an elastic member and pouch to launch projectiles, and further comprising accessories such as a laser sight (66/74/166, Fig. 1, 6)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a laser sighting means in order to provide the user to more accurately aim the device during use and as is known in the art as taught by Lee (Col. 3 line 50 – Col. 4 line 2, Col. 6 lines 43-52).
In Reference to Claim 2
Boon as modified by Lee teaches:
The cable or wire installation tool as recited in claim 1, wherein the light guide is a laser light (Lee: 66/74/166, Fig. 1, 6, Col. 3 line 50 – Col. 4 line 2, Col. 6 lines 43-52).  
In Reference to Claims 4-5
Boon as modified by Lee teaches:
The cable or wire installation tool as recited in claim 1, wherein the rubber member has a resistance ranging from between 1 to 18 pounds and between 5 to 14 pounds (Boon: Fig. 1, 3, Col. 1 lines 8-32, Col. 5 lines 45-67).  
Though Boon and Lee do not disclose the exact resistance values of the elastic members, the elastic bands of the launching members appear to meet or approximate the claimed values as both the prior art and invention accomplish the same tasks in the same manner (launching a dart member and line a significant distance from the tool using elastic bands) and with the same structural features, and therefore it would have been obvious to one having ordinary skill in the art to have formed the elastic members with a resistance of between 5-14 pounds in order to make them strong enough to launch the projectile a significant distance as desired and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 9
The cable or wire installation tool as recited in claim 1, wherein the handle is comprised of a finger grip and a gripping surface (Boon: rear palm gripping surface with a plurality of finger indents/grips, Fig. 1).  
In Reference to Claim 11 
Boon teaches:
A jet line slinger (line placing device 40, Fig. 1-6) comprising: 
a frame having a handle  (main body 42/59 with handle 46); 
a canister disposed on the frame and having an interior space containing a supply of jet line (line 32 is spooled within cannister 64 and fed out of outlet 62); 
a dart attached to a distal end of the supply of jet line (traveler 10, Fig. 1, 120, Fig. 4, 150, Fig. 5-6); 
a pair of supports positioned along the handle (left and right supports 44); 
a rubber member affixed to each of the pair of supports (left and right bands 48)
Boon fails to teach:
A laser light guide.
Further, Lee teaches:
A similar projectile launching device comprising a frame (10/12) having a handle (22) and an arm support (38) and an elastic member and pouch to launch projectiles, and further comprising accessories such as a laser sight (66/74/166, Fig. 1-6)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a laser sighting means in order to provide the user to more accurately aim the device during use and as is known in the art as taught by Lee (Col. 3 line 50 – Col. 4 line 2, Col. 6 lines 43-52).
In Reference to Claim 14-15
Boon as modified by Lee teaches:
The jet line slinger as recited in claim 11, wherein the rubber member has a resistance ranging from between 1 to 18 pounds and between 5 to 14 pounds (Boon: Fig. 1, 3, Col. 1 lines 8-32, Col. 5 lines 45-67).  
Though Boon and Lee do not disclose the exact resistance values of the elastic members, the elastic bands of the launching members appear to meet or approximate the claimed values as both the prior art and invention accomplish the same tasks in the same manner (launching a dart member and line a significant distance from the tool using elastic bands) and with the same structural features, and therefore it would have been obvious to one having ordinary skill in the art to have formed the elastic members with a resistance of between 5-14 pounds in order to make them strong enough to launch the projectile a significant distance as desired and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 18
Boon as modified by Lee teaches:
The jet line slinger as recited in claim 14, wherein the rubber member is one of a tubular material or a flat material (Boon: bands 48 are shown as rounded or tubular in Fig. 1 and tubular rubber is very commonly used in elastic bands in the art).  
Further, it would have been obvious to one having ordinary skill in the art to have formed the bands of tubular rubber material as this is commonly known and used in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boon and Lee as applied to claim 1/11 above, and further in view of Lemmen US Pat. No. 4,873,963.
In Reference to Claim 3
Boon as modified by Lee teaches:
The cable or wire installation tool as recited in claim 1 as rejected above.
Boon fails to teach:
A level indicator on an exterior surface of the canister.
Further, Lemmen teaches:
A similar projectile launcher comprising a frame having a handle (3) and arm support (40), the frame having a pair of supports (2a/b) coupled to an elastic band launching member (10) and pouch (11), the frame further including accessories such as a bubble level (33, Fig. 1-2).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a bubble level on the frame in order to provide information to the user that the device is properly balanced and aligned during use aiding in more precision in shooting as taught by Lemmen (Col. 5 lines 19-25).  Further, it would have been obvious to one having ordinary skill in the art to have modified the exact location of the level to have been on the canister as this is approximately the same location as shown in Lemmen and the exact location is merely a matter of obvious design choice and user preference and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
In Reference to Claim 13
Boon as modified by Lee teaches:
The jet line slinger as recited in claim 11 as rejected above.
Boon fails to teach:
A level indicator.
Further, Lemmen teaches:
A similar projectile launcher comprising a frame having a handle (3) and arm support (40), the frame having a pair of supports (2a/b) coupled to an elastic band launching member (10) and pouch (11), the frame further including accessories such as a bubble level (33, Fig. 1-2).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a bubble level on the frame in order to provide information to the user that the device is properly balanced and aligned during use aiding in more precision in shooting as taught by Lemmen (Col. 5 lines 19-25).
Claims 6-7, 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boon and Lee as applied to claim 4/11/14 above, and further in view of Thurman US Pub. No. 2012/0037137 or unpatentable over Boon, Lee, and Thurman.
In Reference to Claim 12
Boon as modified by Lee teaches:
The jet line slinger as recited in claim 11, wherein the frame member is formed of a rigid material (Boon: Fig. 1, 3). 
Boon fails to teach:
The material specifically fiberglass, a plastic, a metal, a metal alloy, a glass filled nylon or a combination thereof.
Further, Thurman teaches:
A similar projectile launcher comprising a frame having a handle (16) and arm support (14), the frame having a pair of supports (12), the frame being formed of meta or other strong material ([0028])
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have formed the frame with a rigid material, such as metal or plastic, as this is a commonly used band shape and material in the art as taught by Thurman ([0028]) and further, it would have been obvious to one having ordinary skill in the art to have formed the bands of vulcanized tubular rubber material as this is commonly known and used in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 19
Boon teaches:
A cable or wire line slinger (line placing device 40, Fig. 1-6) comprising; 
a frame having a handle (main body 42/59 with handle 46), wherein the frame is comprised of a relatively rigid material (Fig. 1, 3); 
a canister (line 32 is spooled within cannister 64 and fed out of outlet 62); 
a supply of line having a first end and a second end, wherein a dart is attached to the first end (line 32 having a first end attached to reel 64 and another end attached to traveler 10); 
a rubber member, wherein the rubber member is affixed to the handle at a first point and at a second point (left and right bands 48 attached at two support points 44) and has a resistance (elastic bands with a strong resistance to launch the dart a significant distance, Fig. 1, 3, Col. 1 lines 8-32, Col. 5 lines 45-67).
Boon fails to teach:
A laser light guide, the frame material specifically fiberglass, a plastic, a metal, a metal alloy, a glass filled nylon or a combination thereof, the resistance of the rubber member being between 1 and 18 pounds.
Further, Lee teaches:
A similar projectile launching device comprising a frame (10/12) having a handle (22) and an arm support (38) and an elastic member and pouch to launch projectiles, and further comprising accessories such as a laser sight (66/74/166, Fig. 1-6)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a laser sighting means in order to provide the user to more accurately aim the device during use and as is known in the art as taught by Lee (Col. 3 line 50 – Col. 4 line 2, Col. 6 lines 43-52).
Further, though Boon does not disclose the exact resistance values of the elastic members, the elastic bands of the launching members appear to meet or approximate the claimed values as both the prior art and invention accomplish the same tasks in the same manner (launching a dart member and line a significant distance from the tool using elastic bands) and with the same structural features, and therefore it would have been obvious to one having ordinary skill in the art to have formed the elastic members with a resistance of between 5-14 pounds in order to make them strong enough to launch the projectile a significant distance as desired and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Further, Thurman teaches:
A similar projectile launcher comprising a frame having a handle (16) and arm support (14), the frame having a pair of supports (12), the frame being formed of meta or other strong material ([0028])
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have formed the frame with a rigid material, such as metal or plastic, as this is a commonly used band shape and material in the art as taught by Thurman ([0028]) and further, it would have been obvious to one having ordinary skill in the art to have formed the bands of vulcanized tubular rubber material as this is commonly known and used in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 6-7, 16, and 20
Boon as modified by Lee teaches:
The cable or wire line slinger as recited in claim 4/14/19, wherein the rubber member is tubular (Boon: elastic/rubber bands 48 are shown as rounded or tubular in Fig. 1 and tubular rubber is very commonly used in elastic bands in the art).  
Boon fails to teach:
The material specifically being vulcanized rubber.
Further, Thurman teaches:
A similar projectile launcher comprising a frame having a handle (16) and arm support (14), the frame having a pair of supports (12) coupled to an elastic band launching member (20) and pouch (26), the bands being formed of vulcanized rubber ([0007]).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have formed the bands of tubular vulcanized rubber as this is a commonly used band shape and material in the art as taught by Thurman ([0007]) and further, it would have been obvious to one having ordinary skill in the art to have formed the bands of vulcanized tubular rubber material as this is commonly known and used in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boon and Lee as applied to claim 1 above, and further in view of Saunders US Pat. No. 9,581,405.
In Reference to Claim 8
Boon as modified by Lee teaches:
The cable or wire installation tool as recited in claim 1 as rejected above.
Boon fails to teach:
A recoil guard on the handle.
Further, Saunders teaches:
A similar projectile launcher comprising a frame having a handle (2) and arm support (6), the frame having a pair of supports (4) coupled to an elastic band launching member (same as 103, Fig. 1) and pouch (104), the frame further including accessories such as a recoil guard attached to the handle (11, Fig. 2).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a recoil guard on the frame in order to further protect the user’s hands from being hit by the elastic band during use as taught by Saunders (Col. 2 lines 25-29).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boon and Lee as applied to claim 11 above, and further in view of Saunders US Pat. No. 9,581,405 and Lemmen US Pat. No. 4,873,963.
In Reference to Claim 17
Boon as modified by Lee teaches:
The jet line slinger as recited in claim 11 as rejected above.
Boon fails to teach:
An angle alignment indicator and a recoil guard.
Further, Saunders teaches:
A similar projectile launcher comprising a frame having a handle (2) and arm support (6), the frame having a pair of supports (4) coupled to an elastic band launching member (same as 103, Fig. 1) and pouch (104), the frame further including accessories such as a recoil guard (11, Fig. 2).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a recoil guard on the frame in order to further protect the user’s hands from being hit by the elastic band during use as taught by Saunders (Col. 2 lines 25-29).
Further, Lemmen teaches:
A similar projectile launcher comprising a frame having a handle (3) and arm support (40), the frame having a pair of supports (2a/b) coupled to an elastic band launching member (10) and pouch (11), the frame further including accessories such as a bubble level (33, Fig. 1-2).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a bubble level on the frame in order to provide information to the user that the device is properly balanced and aligned during use aiding in more precision in shooting as taught by Lemmen (Col. 5 lines 19-25).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boon and Lee as applied to claim 1 above, and further in view of Nebergall US Pat. No. 8,789,519.
In Reference to Claim 10
Boon as modified by Lee teaches:
The cable or wire installation tool as recited in claim 1 as rejected above.
Boon fails to teach:
A resistance gauge on the handle.
Further, Nebergall teaches:
A similar projectile launcher comprising a frame (11) having a handle (G), the frame having a pair of supports coupled to a string launching member (30), the frame further including accessories such as a strain/resistance gauge on the frame/handle to indicate to the user how much the resistance/force the spring member is providing during use (160, Fig. 1, 7).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Boon to have further included a resistance gauge in order to indicate to a user the amount of spring force used during firing and allow adjustment of applied force during use as taught by Nebergall (Col. 10 lines 52 – Col. 11 line 10).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Donohoe (7,698,851), Sullins (5,493,807), Hertkorn (4,127,956), and Braxton (3,683,882) teach similar projectile launchers capable of launching and a wire.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711